Citation Nr: 0514659	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  03-21 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
foot condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2002 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Jackson, Mississippi, which denied service connection 
for a psychiatric disorder and a foot condition, both for 
lack of new and material evidence.  

As a procedural matter, the Board notes that the RO 
originally denied service connection for a psychiatric 
disorder in September 1989, and did so again in June 1998.  
The RO originally denied service connection for a foot 
condition in May 1983, and did so again in September 1989.

In December 2003, the veteran was afforded a video conference 
hearing before the Acting Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  In an unappealed decision, dated June 1998, the RO denied 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder.

2.  The new evidence submitted subsequent to the June 1998 
decision does not bear directly and substantially upon the 
specific matter under consideration, and does not raise a 
reasonable possibility of substantiating the claim.

3.  In an unappealed decision, dated September 1989, the RO 
denied the veteran's claim of entitlement to service 
connection for a foot condition.

4.  The new evidence submitted subsequent to the September 
1989 decision does not bear directly and substantially upon 
the specific matter under consideration, and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's June 1998 final decision denying the veteran's claim for 
service connection for a psychiatric disorder, and the claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2004).

2.  New and material evidence has not been received since the 
RO's September 1989 final decision denying the veteran's 
claim for service connection for a foot condition, and the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A review of the claims file shows that the RO initially 
denied the veteran's claim for entitlement to service 
connection for pes cavus in May 1983 and the veteran's claim 
of entitlement to service connection for anxiety in September 
1989.  Service connection for a foot disability was again 
denied in September 1989.  The RO denied the veteran's claim 
for entitlement to service connection for anxiety a second 
time in June 1998.  There were no appeals and the RO's 
decisions are final.  See 38 U.S.C.A. § 7105(c).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.

The veteran subsequently filed to reopen these two claims in 
September 2001, and in April 2002 the RO denied them both.  
The veteran has appealed.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  For the purpose of the veteran's claims, new 
and material evidence is defined as follows: New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

A.  Psychiatric Disorder

At the time of the RO's June 1998 denial of the claim, there 
was no competent evidence showing that the veteran's in-
service complaint of anxiety was the onset of a chronic 
disorder that was incurred in or aggravated by her service.  

Evidence received since the RO's June 1998 decision includes 
a favorable Social Security Administration (SSA) 
determination from December 1991, VA progress notes from 
August 2001 to January 2002, and testimony offered at a 
personal hearing held in December 2003.

This evidence, which was not of record at the time of the 
RO's September 1989 decision, is not cumulative and it is 
"new" within the meaning of 38 C.F.R. § 3.156.  However, 
these records are not material under the regulations because 
the SSA determination does not contain any medical evidence 
and the VA progress notes relate only to the recent history 
of the veteran's current condition.  They do not relate to an 
unsubstantiated fact.  Medical records describing the 
veteran's current condition are not material to the issue of 
service connection and are not sufficient to reopen a claim 
for service connection based on new and material evidence.  
Morton v. Principi, 3 Vet. App. 508, 509 (1992).  The new 
evidence does not competently link appellant's psychiatric 
disorder to her service.  Accordingly, this evidence does not 
pertain to one of the evidentiary defects which were the 
basis for the RO's June 1998 decision and does not provide a 
reasonable possibility of substantiating the claim.  The 
Board therefore finds that the submitted evidence does not 
bear directly and substantially upon the issue at hand, that 
the evidence is not probative of the issue at hand, and is 
not material.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  Therefore, the claim is not reopened.

B.  Foot Condition

At the time of the RO's May 1983 and September 1989 denial of 
the claim, the RO found that the veteran's pes cavus was a 
congenital condition and that there was no competent evidence 
showing that it was incurred in or aggravated by her service.

Evidence received since the RO's September 1989 decision 
includes a favorable Social Security Administration (SSA) 
determination from December 1991, VA progress notes from 
August 2001 to January 2002, and testimony offered at a 
personal hearing held in December 2003.

This evidence, which was not of record at the time of the 
RO's January 1984 decision, is not cumulative and it is 
"new" within the meaning of 38 C.F.R. § 3.156.  However, 
these records are not material under the regulations because 
the SSA determination does not contain any medical evidence 
and the one VA progress note that mentions the veteran's 
lower extremities, a note from December 2001 stating, "there 
is no edema, bilateral lower extremities," relates only to 
the current condition of the veteran's lower extremities.  It 
does not relate to an unsubstantiated fact.  As was noted 
above, medical records describing the veteran's current 
condition are not material to the issue of service connection 
and are not sufficient to reopen a claim for service 
connection based on new and material evidence.  Morton v. 
Principi, 3 Vet. App. 508, 509 (1992).  The new evidence does 
not link appellant's pes cavus to her service.  Accordingly, 
this evidence does not pertain to one of the evidentiary 
defects which were the basis for the RO's January 1984 
decision and does not provide a reasonable possibility of 
substantiating the claim.  The Board therefore finds that the 
submitted evidence does not bear directly and substantially 
upon the issue at hand, that the evidence is not probative of 
the issue at hand, and is not material.  See Hodge.  The 
claim for entitlement to service connection for pes cavus is 
not reopened.

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
January 2002 prior to the April 2002 initial adjudication.  
Since this letter fully provided notice of elements (1), (2), 
and (3), see above, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  See Mayfield v. 
Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 
14, 2005).  

With respect to element (4), the Board notes that the RO's 
January 2002 letter contained a specific request that the 
veteran provide additional evidence in support of her claims.  
She was asked to tell VA about any other records that might 
exist to support her claims, and was informed that she should 
"send the information describing additional evidence or the 
evidence itself" to the RO.  In addition, she was supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) by way of a 
June 2003 SOC.


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder is not reopened, and the appeal with 
respect to this issue is denied.

The claim of entitlement to service connection for a foot 
condition is not reopened, and the appeal with respect to 
this issue is denied.



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


